CRAWLEY, Judge.
James Kessler sued Charles G. Kessler, Jr., and several other defendants. On June 28, 2000, the trial court entered a judgment dismissing the action. On June 30, 2000, James Kessler filed a post-judgment motion, requesting that his lawsuit be reinstated; the trial court denied that motion on July 19, 2000. On July 24, 2000, James Kessler filed another post-judgment motion, again requesting that his lawsuit be reinstated. That postjudgment motion was denied the same day. On August 18, 2000, James Kessler filed a “motion to reconsider” the July 24, 2000, denial of his postjudgment motion. Following a hearing, the trial court denied the “motion to reconsider,” on September 15, 2000. *566James Kessler filed a notice of appeal to the supreme court on October 26, 2000. The supreme court transferred the case to this court, pursuant to Ala.Code 1975, § 12-2-7(6).
We conclude that the October 26, 2000, notice of appeal is untimely and that the appeal is due to be dismissed. The time allowed for filing a notice of appeal began to run July 19, 2000, the date the trial court denied the first postjudgment motion filed by Kessler. The July 24, 2000, post-judgment motion and the August 18, 2000, “motion to reconsider,” which requested the same relief as the June 30, 2000, post-judgment motion, are not motions recognized in Alabama law, and they did not toll the running of the time for filing a notice of appeal. See Ex parte Dowling, 477 So.2d 400 (Ala.1985). The notice of appeal should have been filed within 42 days of July 19, 2000; that would have been August 30, 2000. See Rule 4(a)(1), Ala. R.App. P. Therefore, the October 26, 2000, notice of appeal was untimely, and the appeal must be dismissed.
APPEAL DISMISSED.
YATES, P.J., and THOMPSON, PITTMAN, and MURDOCK, JJ., concur.